            Case 1:19-cv-00775-JRN Document 36 Filed 02/11/20 Page 1 of 1

                                                                                              02/11/2020

                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION

DEBRA ROJAS                                     *    Civil Action No. 1:19-CV-0775-JRN

V.                                              *

TOLTECA ENTERPRISES INC. &                       *
TRAVELERS CASUALTY AND
SURETY CO. OF AMERICA                            *

                                       ORDER TO SEAL

          The court finds that Exhibit 7 to Document 27 and Exhibit 1 to Document 32 should be

sealed. The redacted exhibits will be added to the file and the unredacted exhibits will be

sealed.

                             11th
          Signed on February ______2020.

                                              _________________________________
                                              JUDGE PRESIDING
